Title: To John Adams from Joshua Barney, 18 December 1782
From: Barney, Joshua
To: Adams, John


Dr Sir
Lorient Decr, 18th. 1782

According to Your request I have to inform You, that the letters intrusted to my care to go by the Ships Cicero & Buccaneer I have Deliver’d to the Captns. Hill & Phearson, I should have wrote You before but the Captns. having both been at Nantz for Some time and not chusing to deliver them to any other Person, prevented me, their Sailing is still Very uncertain,— I am waiting with the Greatest Impatience for your final Dispatches, and hope to have them in a few days, what an amasing change Mr. Adams since I had the pleasure of Seeing You, And with what pleasure Shall I carry the News to America of freedom, Oh how I long to congratulate You in Person, on the Occasion for it is Owing to Your Wisdom, and a few others that this Mighty change has been Brought about— hoping Soon to hear from You I am Sir with / the Greatest Esteem / Your Most Obt. / Servt.
Joshua Barney
Two Days ago a Ship Arrived from Phila. but nothing New she left it the 20 Novr.—
My respectfull compliments to the Gentls

JB.
